Citation Nr: 1140408	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for a disability manifested by joint pain of the low back, legs, hips, and knees, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service. 

2  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to May 1985 and from November 1990 to May 1991.  He served in Southwest Asia from November 26, 1990 to May 13, 1991. He was awarded, in part, the Southwest Asia Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that ration action, the RO, in pertinent part, denied the benefits sought on appeal.  The Veteran appealed the RO's June 2006 rating action to the Board.  Jurisdiction of the appeal currently resides with the Louisville, Kentucky RO.  

The record raises the issue of service connection for posttraumatic stress disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In February, April and May 2010 statements to the Board, the Veteran waived initial RO consideration of evidence (VA treatment records, dated in March and April 2010 and Vet Center reports, dated in May 2010 and February 2011) that were received after the case was certified to the Board.  38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is warranted, specifically to obtain VA examinations with opinions and outstanding VA treatment records.  

The Veteran seeks service connection for a disability manifested by joint pain of the low back, legs, hips and knees and fatigue, each to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of Persian Gulf War service.  He contends that the above-cited disabilities are the result of his second period of active military service in the Persian Gulf.  

VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).  VA shall also pay compensation for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).   

As the Veteran's DD 214 from his second period of military service reflects that he served in Southwest Asia from November 26, 1990 to May 13, 1991, his status as a Persian Gulf Veteran is confirmed.  38 C.F.R. § 3.317(a)(i)(2011). 

The Veteran's service treatment records from his second period of service are wholly devoid of any subjective complaints or clinical findings referable to fatigue or joint pains of the back, knees, hips, or knees or any disability resulting therefrom.   A September 1990 annual examination report reflects that all of the Veteran's extremities, aside from identifying body marks/scars, were evaluated as "normal."  On a September 1990 Report of Medical History, the Veteran denied having had recurrent back pain, arthritis, rheumatism or bursitis, and any bone, joint or other deformity.  He reported that he was "fine, I am in good health without medication."  In June and July 1990, the Veteran reported that there had not been any significant change in his physical condition since he was last examined.  

Post-service VA and private treatment records include, but are not limited to, a July 2007 VA Gulf War examination report.  At the close of the examination, the VA examiner attributed the Veteran's complaints of joint pain of the low back, legs, hips, and knees and fatigue to diagnoses of degenerative disc disease and mild obstructive sleep apnea, respectively.  (See July 2007 VA Gulf War examination report).  The July 2007 VA examiner did not relate the above-cited disabilities to the Veteran's service in the Persian Gulf.  On the contrary, a March 2010 VA physician noted that the Veteran had multiple complaints that were similar to those symptoms noted by other Gulf War Veterans to include, but not limited to, polyarthralgias with hyperalgesia, sleep apnea, malaise and fatigue.  The VA examiner opined that it was reasonable to state that the above-cited disabilities were "as likely as not to be directly related to exposures to environmental toxins he incurred while serving in Gulf War."  (See March 2010 VA treatment report).  Thus, in light of the March 2010 VA examiner's conclusion, the Board finds that the Veteran should be scheduled for VA examinations to determine the etiology of his currently diagnosed obstructive sleep apnea and degenerative disc disease.  38 C.F.R. § 3.159 (c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, ongoing treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky pertinent to the disabilities on appeal should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain any ongoing treatment records of the Veteran from the Lexington, Kentucky VAMC, dated after March 2010.  All efforts to obtain these records should be clearly documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for purposes of determining the current nature, extent and etiology of the claimed disability manifested by joint pain of the back, legs, knees, and hips, currently attributed to a diagnosis of degenerative disc disease.

In connection with the examination, the claims folder must be made available to the examiner for review of pertinent documents therein.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail. 
   
The examiner, based on the medical findings and a review of the claims folder, to specifically include the Veteran's service treatment records from his second period of military service (i.e., November 1990 to May 1991), July 2007 VA  Gulf War examination report, and March 2010 VA treatment record, and the Veteran's history obtained at the examination, must provide a response to the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's joint pain of the low back, legs, hips, and knees, previously diagnosed as degenerative disc disease, is related to his second period of active military service, to include exposure to environmental toxins in the Persian Gulf?  
   
All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
   
3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature, extent and etiology of the claimed disability manifested by fatigue, currently attributed to a diagnosis of mild obstructive sleep apnea.

In connection with the examination, the claims folder must be made available to the examiner for review of pertinent documents therein. A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail. 
   
The examiner, based on the medical findings and a review of the claims folder, to specifically include the Veteran's service treatment records, July 2007 VA  Gulf War examination report, and March 2010 VA treatment record, and the Veteran's history obtained at the examination, must provide a response to the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatigue, currently attributed to a diagnosis of mild obstructive sleep apnea, is related to his second period of active military service, to include exposure to environmental toxins in the Persian Gulf?  

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the Veteran's claims remain denied, he and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

